Title: To James Madison from William Hull, 24 January 1806 (Abstract)
From: Hull, William
To: Madison, James


                    § From William Hull. 24 January 1806, Washington. “I have the honor to enclose you, an estimate, of the expences which have been necessarily incurred the last year in the Territory of Michigan, for which no appropriation has been made.
                    “The books of Records, which I purchased are of the best kind, and will not be filled for a number of years. I thought them indispensably necessary, in order to begin the government with System.
                    “The office rent for the Secretary, and the houses for the legislative board, & Courts, were rendered necessary by the conflagration. Employing a Clerk or Secretary to write the Commissions, became necessary for the want of a Printer, and from the construction which the Secretary of the Territory gave to the Ordnance, that his duty extended only to the custody of the papers & records, and the transmission of them to the General Goverment every six months, and not to the making or preparing them, it became necessary to employ some other person to attend the board.
                    “As the people were under the necessity of building immediately, and there being no Surveyors in the Territory in the Service of the U.S. we were under the necessity of employing one of the King of Englands Surveyors as the only one who could be procured. Had not this been done the Town would have been built in a very irregular Manner.
                    “Our Commissions are dated on the 1st. day of March 1805. and mine expires in three Years from that day. We were at great expence in removing and were under the necessity of beginning our Journey long before the 1st. of July. I presume it will be thought reasonable, either to defray our travelling expences, or to allow our Sallaries from the dates of our Commissions.
                    “The intention of this communication is to enable you to obtain an appropriation for the Objects, if you think propper.”
                